Title: To George Washington from Joshua Holmes, 2 December 1783
From: Holmes, Joshua
To: Washington, George


                        
                             2 December 1783
                        
                        We the Members of the Volunteer Associations and other Inhabitants of the Kingdom of Ireland lately arived in
                            this City; unable to resist the temptation of doing ourselves so great an honour, beg leave to present your Excellency
                            with our unfeigned and warmest Congratulations on the glorious termination of the late Cruel Unnatural and oppressive War,
                            in which you have so happily succeeded.
                        We view with admiration what the efforts of a Brave Determined and Virtuous People, under so great a
                            Commander is capable of producing—The Nations are become enlightened and the universal Liberty & security of the
                            Subject thro’ your means and exertions is rendered permanent and respectable—We want words expressive of our Gratitude
                            for the great benefits our long oppressed Country is indebted to you for, or our Veneration our affection for so great a
                            Character—We would have been happy cou’d we have been Soldiers under your Command, we have taken the first opportunity to
                            offer ourselves as Citizens & pray a participation of those Blessings you have so dearly won and effectually
                            established.
                        We trust great Sir, that fame has not injured our Country in your Excellency’s estimation; its natural
                            Hospitality was not with-held from such of our American Brethren as the chance of War sent amongst us. we were happy in
                            rendering them liberty, and every Comfort and convenience, but in this we barely did our Duty.
                        To be well in your Excellencys opinion is our utmost wish, being confident that to attain it our conduct must
                            be strictly consistent with honor and virtue.
                        May every Ease and happiness be the attendants of your Excellency’s own reflections of having acted right to
                            that awful, but we hope very distant period at which the World must say We have lost our Friend—Signed on behalf of and at
                            the request of the meeting at New York the 2d Day of December 1783. 
                        
                            Josh. Holmes Secry
                        
                    